   Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 1 of 34




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRCT OF FLORIDA

NATIONAL RIFLE ASSOCIATION OF
AMERICA, INC., RADFORD FANT,

                    Plaintiffs,
              v.
                                           Civil Action No.:
RICK SWEARINGEN, in his official
                                           4:18-CV-00137-MW-CAS
capacity as Commissioner of the Florida
Department of Law Enforcement,
ASHLEY MOODY, in her official
capacity as Attorney General of Florida,

                    Defendants.

           BRIEF OF AMICI CURIAE GIFFORDS LAW
        CENTER TO PREVENT GUN VIOLENCE, BRADY,
           TEAM ENOUGH, ORANGE RIBBONS FOR
    GUN SAFETY, AND MARCH FOR OUR LIVES ACTION FUND
          Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 2 of 34




                                         TABLE OF CONTENTS
                                                                                                                     Page
INTEREST OF THE AMICI CURIAE ...................................................................... 1
INTRODUCTION AND SUMMARY OF THE ARGUMENT ............................... 4
ARGUMENT ............................................................................................................. 8
I.        AT MOST, SECTION 13 IS SUBJECT TO INTERMEDIATE
          SCRUTINY ................................................................................................... 10
II.       SOCIAL SCIENCE AND LEGISLATIVE HISTORY SHOW THAT
          SECTION 13 EASILY SURVIVES INTERMEDIATE SCRUTINY ......... 12
     A.       Scientific Research Confirms That Section 13 Is a Data-Driven
              Solution to Promote Public Safety by Reducing Gun Violence .............. 13

              1.       Eighteen-to-Twenty-Year-Old Minors Are Generally More
                       Impulsive Than Older Cohorts ....................................................... 14

              2.       Eighteen-to-Twenty-Year-Olds Are Disproportionately
                       Likely to Commit Violent Crimes, Including Homicide, by
                       Firearm ........................................................................................... 17

              3.       Eighteen-to-Twenty-Year-Olds Attempt Suicide at
                       Disproportionately High Rates and Access to Firearms
                       Increases the Likelihood and Lethality of Those Suicide
                       Attempts ......................................................................................... 19

              4.       State-Level Gun Control Measures, Including Age
                       Restrictions, Are Effective ............................................................. 21

     B.       Legislative History Demonstrates That Section 13 Is a
              Commonsense and Evidence-Based Response to a Grave Public
              Safety Risk................................................................................................ 24

CONCLUSION ........................................................................................................ 27




                                                            -i-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 3 of 34




                CORPORATE DISCLOSURE STATEMENTS

            Giffords Law Center to Prevent Gun Violence, Brady, Team

ENOUGH, Orange Ribbons for Gun Safety, and March For Our Lives Action Fund

state that none of these organizations have parent corporations. None of these

organizations have stock, and therefore no publicly held company owns 10% or

more of any organization’s stock.




                                     -ii-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 4 of 34




                     INTEREST OF THE AMICI CURIAE

             Amicus curiae Giffords Law Center to Prevent Gun Violence

(“Giffords Law Center”) is a non-profit policy organization dedicated to researching,

writing, enacting, and defending laws and programs proven to effectively reduce gun

violence. The organization was founded more than a quarter-century ago following

a gun massacre at a San Francisco law firm and was renamed Giffords Law Center

in October 2017 after joining forces with the gun-safety organization founded by

former Congresswoman Gabrielle Giffords. Today, Giffords Law Center provides

free assistance and expertise to lawmakers, advocates, legal professionals, law

enforcement officials, and citizens who seek to improve the safety of their

communities. Giffords Law Center has provided informed analysis as an amicus in

many firearm-related cases, including in Hirschfeld v. Bureau of Alcohol, Tobacco,

Firearms & Explosives, 2019 WL 4923955 (W.D. Va. Oct. 4, 2019), District of

Columbia v. Heller, 554 U.S. 570 (2008), and McDonald v. City of Chicago, 561

U.S. 742 (2010).1


1
      Several courts have cited research and information from Giffords Law
Center’s amicus briefs in Second Amendment rulings. E.g., Hirschfeld, 2019 WL
4923955, at *5, *9; Ass’n of N.J. Rifle & Pistol Clubs v. AG N.J., 910 F.3d 106, 121-
22 (3d Cir. 2018); Md. Shall Issue v. Hogan, 353 F. Supp. 3d 400, 403-05 (D. Md.
2018); Stimmel v. Sessions, 879 F.3d 198, 208 (6th Cir. 2018); Peruta v. Cty. of San
Diego, 824 F.3d 919, 943 (9th Cir. 2016) (en banc) (Graber, J., concurring).
Giffords Law Center filed the latter two briefs under its former name, the Law Center
to Prevent Gun Violence.
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 5 of 34



             Amicus curiae Brady (formerly the Brady Center to Prevent Gun

Violence) is a non-profit organization dedicated to reducing gun violence through

education, research, and legal advocacy. Brady has a substantial interest in ensuring

that the Constitution and state laws are properly interpreted to allow strong

government action to prevent gun violence. Through its Legal Action Project, Brady

has filed numerous briefs in support of government regulation of firearms.

             Amicus curiae Team ENOUGH is a youth-led, Brady-sponsored

initiative that educates and mobilizes young people in the fight to end gun violence.

Team ENOUGH is committed to bringing a fresh perspective and a common-sense

approach to America’s gun policy, and has an interest in promoting laws that seek

to help bring an end to gun violence. Team ENOUGH has a particular interest in

laws affecting Florida: it represents the interests of dozens of Florida students, who

are members of three chapters at Florida schools, including two executive council

members who lost friends and family in the Marjory Stoneman Douglas shooting.

             Amicus curiae Orange Ribbons for Gun Safety is a non-profit

organization dedicated to pursuing gun safety. On February 14th, 2018, Jaime

Guttenberg was murdered at Marjory Stoneman Douglas High School in Parkland,

Florida. Following her murder and the loss of 16 others, Fred Guttenberg started

Orange Ribbons for Gun Safety. The mission of Orange Ribbons for Gun Safety is

to advocate for candidates, law, and policy supportive of a common sense approach

                                         -2-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 6 of 34



to reducing the gun violence death rate. In addition to strongly supporting laws like

the Marjory Stoneman Douglas High School Public Safety Act, Orange Ribbons For

Gun Safety’s mission includes working across the country to help protect laws that

have been passed in the interest of public safety and to enact new laws that will bring

down the gun violence death rate.

             Amicus curiae March For Our Lives Action Fund (“MFOL”) is a non-

profit organization of young people from across the country who are fighting for

sensible gun violence prevention policies that will save lives. After the mass

shooting at Marjory Stoneman Douglas High School in Parkland, Florida, on

February 14, 2018, MFOL was formed and immediately began advocating in the

state legislature for the Marjory Stoneman Douglas High School Public Safety Act

to ensure what happened there would never again occur in Florida. Weeks later,

hundreds of thousands of people joined MFOL in Washington, D.C. and sibling

marches all over the world for one of the largest single days of protest in history.2

Since then, students seeking to effect change have formed hundreds of MFOL

chapters across the country. These young people have a vital interest in ensuring



2
       “[T]he March for Our Lives event brought out 1,380,666 to 2,181,886 people
at 763 locations.” Kanisha Bond et al., Did You Attend the March for Our Lives?
Here’s What It Looked Like Nationwide, WASH. POST (Apr. 13, 2018),
https://www.washingtonpost.com/news/monkey-cage/wp/2018/04/13/did-you-
attend-the-march-for-our-lives-heres-what-it-looked-like-nationwide/.

                                         -3-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 7 of 34



that the Constitution is interpreted to allow the enactment of gun violence prevention

measures that will protect all Americans, in all communities.

        INTRODUCTION AND SUMMARY OF THE ARGUMENT3

             On February 14, 2018, 19-year-old Nikolas Cruz used an AR-15 semi-

automatic rifle to kill 14 students and three instructors at Marjory Stoneman Douglas

High School in Parkland, Florida.4 He purchased the AR-15 legally. It was one of

“at least seven rifles” he purchased after turning 18 in September 2016.5 The

massacre in Parkland was “one of the deadliest mass shootings in modern US

history,”6 which stole the futures of 17 innocent victims, forever changing the lives




3
      No counsel for a party authored this brief in whole or in part. No person other
than amici or their counsel contributed money to fund this brief’s preparation or
submission.
4
       Florida Senate, Bill Analysis and Fiscal Impact Statement of 7026 at 3 (Feb.
28, 2018) (Hereinafter “Florida Senate Bill Analysis of SB 7026”), available at
https://www.flsenate.gov/Session/Bill/2018/7026/Analyses/2018s07026.ap.PDF;
Laurel Wamsley et al., 17 People Died in the Parkland Shooting. Here Are Their
Names,      NPR     (Feb.    15,     2018),    https://www.npr.org/sections/thetwo-
way/2018/02/15/586095587/17-people-died-in-the-parkland-shooting-here-are-
their-names. Upon being enacted, SB 7026 became the Marjory Stoneman Douglas
High School Public Safety Act.
5
      Florida Senate Bill Analysis of SB 7026 at 4.
6
      Joe Sterling, After Deadly Shooting, Florida Governor Calls for Raising
Minimum Age to Buy Guns, CNN (Feb. 23, 2018, 6:41 PM), https://www.cnn.com/
2018/02/23/us/florida-governor-reforms/index.html.

                                         -4-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 8 of 34



of their classmates, students, and families. These are the 17 innocent victims shot

to death that day:

                    Alyssa Alhadeff (age 14);
                    Scott Beigel (age 35);
                    Martin Duque Anguiano (age 14);
                    Nicholas Dworet (age 17);
                    Aaron Feis (age 37);
                    Jaime Guttenberg (age 14);
                    Chris Hixon (age 49);
                    Luke Hoyer (age 15);
                    Cara Loughran (age 14);
                    Gina Montalto (age 14);
                    Joaquin Oliver (age 17);
                    Alaina Petty (age 14);
                    Meadow Pollack (age 18);
                    Helena Ramsay (age 17);
                    Alex Schachter (age 14);
                    Carmen Schentrup (age 16); and
                    Peter Wang (age 15).7

             The Parkland tragedy ignited an unprecedented movement of young

people—led by the students at Marjory Stoneman Douglas and others across the

nation—who are calling on legislatures to enact sensible gun-safety measures.8 The

Florida Legislature responded by sending Governor Rick Scott a bipartisan bill to

“address the crisis of gun violence” in the state, with a particular focus on preventing


7
      Wamsley, supra note 4.
8
     Emily Witt, How the Survivors of Parkland Began the Never Again
Movement, THE NEW YORKER (Feb. 19, 2018), https://www.newyorker.com/news/
news-desk/how-the-survivors-of-parkland-began-the-never-again-movement.

                                          -5-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 9 of 34



“gun violence on school campuses.”9 And on March 9, 2018, less than one month

after the massacre, Governor Scott signed into law the Marjory Stoneman Douglas

High School Public Safety Act (the “Act”), see FLA. STAT. § 790.065 (2018).

Among several public safety provisions, the Act generally prohibits anyone under

the age of 21 from purchasing a firearm. FLA. STAT. § 790.065(13) (2018) (“Section

13”).10

            Governor Scott—a Republican and longtime defender of gun rights11—

nevertheless recognized that Section 13 was one of several “common-sense

solutions”12 that would “dramatically improve school safety in hopes of never seeing

another tragedy like [the Parkland shooting] again.”13       The vast majority of



9
      Florida Senate Bill Analysis of SB 7026 at 4.
10
      This restriction has several exceptions, including for rifle or shotgun
purchases by a “law enforcement officer,” “correctional officer” or
“servicemember.” FLA. STAT. § 790.065(13).
11
      Michael Scherer, Florida Gov. Rick Scott Breaks with NRA to Sign New Gun
Regulations, WASH. POST (Mar. 9, 2018), https://www.washingtonpost.com
/powerpost/florida-gov-rick-scott-breaks-with-nra-to-sign-new-gun-
regulation/2018/03/09/e5d1f02e-23b2-11e8-86f6-54bfff693d2b_story.html (noting
that Governor Scott had “previously received an A-plus rating” from the National
Rifle Association (“NRA”)).
12
      Id.
13
      The Florida Channel, 3/9/18 Bill Signing of SB 7026 – Public Safety,
Statement of Governor Rick Scott, https://thefloridachannel.org/videos /3-9-18-bill-
signing-sb-7026-public-safety/ (last visited Jan. 23, 2020).

                                        -6-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 10 of 34



Floridians agreed. A Quinnipiac poll released in February 2018 found that 78% of

Floridians—including 68% of Republicans—supported raising the minimum age for

gun purchases to 21.14

             Just a few hours after Governor Scott signed the Act into law, Plaintiffs

filed this lawsuit. (ECF No. 1.) They contend that Section 13 prevents them from

exercising rights conferred by the Second Amendment. (ECF No. 54 (“Pls.’ Am.

Compl”) ¶¶ 1-4.) That objection ignores well-established Second Amendment

doctrine, which has long permitted sensible firearm regulations like the Act so long

as those regulations substantially relate to the state’s interest in promoting public

safety. See infra.

             The Act’s restriction on 18-to-20-year-olds’ ability to purchase

firearms reflects the Florida Legislature’s well-founded and data-driven solution to

address a grave problem of gun violence. Amici submit this brief to provide the

Court with data demonstrating that young people aged 18-to-20 are at higher risk of

using firearms to commit crime and attempt suicide, and are also disproportionately

likely to be the victim of firearm-related violence. Because their brains are still

developing, minors tend to be more impulsive than adults, which makes them more



14
       Quinnipiac University Poll, Florida Voters Oppose Teachers with Guns,
Quinnipiac University Poll Finds; Support for “Assault Weapon” Ban Almost 2-1,
at 7 (Feb. 28, 2018), https://poll.qu.edu/images/polling/fl/fl02282018_fqlv16.pdf/.

                                         -7-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 11 of 34



likely to use guns irresponsibly. This may explain why researchers have found a

connection between similar age restrictions and a decline in firearm-related

adolescent deaths. See infra Section II.A.4. In light of this data, the Florida

Legislature crafted a well-calibrated solution that easily passes constitutional muster.

             For these reasons, Section 13 of the Marjory Stoneman Douglas High

School Public Safety Act comports with the Second Amendment.

                                    ARGUMENT

             Like every federal Court of Appeals to consider the issue,15 the

Eleventh Circuit uses a two-step framework to analyze Second Amendment claims.

First, a court must “ask if the restricted activity is protected by the Second

Amendment in the first place.” GeorgiaCarry.Org, Inc. v. U.S. Army Corps of

Eng’rs, 788 F.3d 1318, 1322 (11th Cir. 2015) (quoting GeorgiaCarry.Org, Inc. v.

Georgia, 687 F.3d 1244, 1260 n.34 (11th Cir. 2012)). “If the challenged regulation

does not burden conduct within the scope of the Second Amendment as historically



15
      Gould v. Morgan, 907 F.3d 659, 669 (1st Cir. 2018); N.Y. State Rifle & Pistol
Ass’n v. Cuomo, 804 F.3d 242, 254 (2d Cir. 2015); United States v. Marzzarella,
614 F.3d 85, 89 (3d Cir. 2010); United States v. Chester, 628 F.3d 673, 680 (4th Cir.
2010); Nat’l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, &
Explosives, 700 F.3d 185, 195 (5th Cir. 2012); United States v. Greeno, 679 F.3d
510, 518 (6th Cir. 2012); Ezell v. City of Chicago, 651 F.3d 684, 703-04 (7th Cir.
2011); United States v. Chovan, 735 F.3d 1127, 1136 (9th Cir. 2013); United States
v. Reese, 627 F.3d 792, 800-01 (10th Cir. 2010); Heller v. District of Columbia, 670
F.3d 1244, 1252 (D.C. Cir. 2011) (“Heller II”).

                                          -8-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 12 of 34



understood, then the law comports with the Second Amendment.” United States v.

Focia, 869 F.3d 1269, 1285 (11th Cir. 2017). Second, and only if it finds that the

law does impose such a burden, the court should “apply the appropriate level of

scrutiny.” Id. (quoting GeorgiaCarry.Org, 687 F.3d at 1260 n.34).

              Section 13 easily passes this test. Defendants have correctly explained

that history and tradition show that state and federal governments have regulated 18-

to-20-year-olds’ access to firearms since the founding of this nation. (See ECF No.

73 (Defs.’ Mot. to Dismiss) at 6-16.)16 Section 13 is therefore constitutional at the



16
         Furthermore, it is well established that the legislature may draw minimum age
limits for vatious activities. See, e.g., U.S. CONST. art. I, § 2, cl. 2 (“No Person shall
be a Representative who shall not have attained to the Age of twenty five Years
. . . .”); id., art. I, § 3, cl. 3 (“No Person shall be a Senator who shall not have attained
to the Age of thirty Years . . . .”); id., art. II, § 1, cl. 5 (no person shall be eligible for
the office of President “who shall not have attained to the Age of thirty five Years”);
see also FLA. STAT. § 562.111(1) (“It is unlawful for any person under the age of 21
years . . . to have in her or his possession alcoholic beverages.”); S. Dakota v. Dole,
483 U.S. 203, 206 (1987) (upholding Congress’s authority “to encourage uniformity
in the States’ drinking ages” as 21 years of age); Gabree v. King, 614 F.2d 1, 2 (1st
Cir. 1980) (recognizing that “eighteen to twenty-one year olds have historically been
denied full rights of adulthood while shouldering such burdens of citizenship as
military service” and rejecting equal protection challenge to state law raising
drinking age to 20); United States v. Olson, 473 F.2d 686, 687-88 (8th Cir. 1973)
(upholding prior version of federal law setting 21 as the age for jury service after
Congress amended law to lower minimum age for jury service to 18); Jacqueline
Howard, The US Officially Raises the Tobacco Buying Age to 21, CNN (Dec. 27,
2019), https://www.cnn.com/2019/12/27/health/us-tobacco-age-21-trnd/index.html
(“President Donald Trump signed the new minimum age into law . . . [T]he FDA
noted on its website that ‘it is now illegal for a retailer to sell any tobacco product -
- including cigarettes, cigars and e-cigarettes -- to anyone under 21.’”).

                                             -9-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 13 of 34



 threshold inquiry, and the Court need not proceed further. Amici do not repeat those

 arguments here.

              Should the Court, perhaps out of an abundance of caution, proceed to

 step two, then at most, intermediate scrutiny applies because Section 13 does not

 substantially burden the core of the Second Amendment. (See ECF No. 73 (Defs.’

 Mot. to Dismiss) at 16-19.)      Scientific data and the law’s legislative history

 demonstrate that Section 13 easily survives such scrutiny: Section 13’s restrictions

 are more than substantially related to Florida’s paramount interests in public safety.

I.     AT MOST, SECTION 13 IS SUBJECT TO INTERMEDIATE
       SCRUTINY.

              As the Supreme Court has explained, at its “core,” the Second

 Amendment protects the “right of law-abiding, responsible citizens to use arms in

 defense of hearth and home.” District of Columbia v. Heller, 554 U.S. 570, 635

 (2008) (emphasis added).       Unless a challenged restriction “implicate[s]” or

 “substantially burden[s]” that core right, courts “may apply intermediate scrutiny.”

 United States v. Focia, 2015 WL 3672161, at *4 (M.D. Ala. June 12, 2015), aff’d,

 869 F.3d 1269 (11th Cir. 2017) (quoting Jackson v. City and Cty. of San Francisco,

 746 F.3d 953, 961 (9th Cir. 2014)); see also Kolbe v. Hogan, 849 F.3d 114, 138 (4th

 Cir. 2017). Indeed, “there has been near unanimity in the post-Heller case law that,

 when considering regulations that fall within the scope of the Second Amendment,

 intermediate scrutiny is appropriate.” United States v. Torres, 911 F.3d 1253, 1262
                                         -10-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 14 of 34



(9th Cir. 2019) (internal quotes omitted).17 This case is no exception: Section 13 is

a common-sense measure that does not substantially burden the core Second

Amendment right of responsible citizens to use arms in self-defense.

             First, Section 13 applies for a limited duration to a limited group of

people—minors under the age of 21—who historically have not fallen within the

Second Amendment’s core protections. See ECF No. 73 (Defs.’ Mot. to Dismiss) at

6-19; see also Nat’l Rifle Ass’n, 700 F.3d at 207 (“Any 18–to–20–year–old subject

to the ban will soon grow up and out of its reach. . . . The temporary nature of the

burden reduces its severity.”).




17
       See Worman v. Healey, 922 F.3d 26, 38 (1st Cir. 2019); N.Y. State Rifle &
Pistol Ass’n, 804 F.3d at 260-61; Drake v. Filko, 724 F.3d 426, 435-36 (3d Cir.
2013); Chester, 628 F.3d at 682-83; Nat’l Rifle Ass’n, 700 F.3d at 207 (federal laws
prohibiting FFLs from selling handguns to 18-to-20-year-olds “demand only an
‘intermediate’ level of scrutiny because they regulate commercial sales through an
age qualification with temporary effect”); Stimmel v. Sessions, 879 F.3d 198, 206
(6th Cir. 2018) (“[A]pplying intermediate scrutiny in this context strikes an
appropriate balance between affording Congress considerable flexibility in
regulating gun safety while still requiring the government to justify its firearms
restrictions.”); Kanter v. Barr, 919 F.3d 437, 442 (7th Cir. 2019) (“We have
consistently described step two [of the Second Amendment analysis] as ‘akin to
intermediate scrutiny’ . . . .”); Torres, 911 F.3d at 1262; Bonidy v. U.S. Postal Serv.,
790 F.3d 1121, 1126 (10th Cir. 2015) (“Intermediate scrutiny makes sense in the
Second Amendment context. . . . The risk inherent in firearms and other weapons
distinguishes the Second Amendment right from other fundamental rights that have
been held to be evaluated under a strict scrutiny test . . . .”); Heller II, 670 F.3d at
1256-58 (applying intermediate scrutiny and upholding prohibition on assault
weapons).

                                         -11-
      Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 15 of 34



                 Second, Section 13 is a commercial regulation on firearm sales—a type

  of restriction that Heller expressly recognized as presumptively valid. 554 U.S. at

  626-27. The law does not prohibit 18-to-20-year-olds from possessing firearms.

  (See ECF No. 73 (Defs.’ Mot. to Dismiss) at 15-16, 19.) Furthermore, Section 13

  has several exemptions, including for “a law enforcement officer or correctional

  officer . . . or a servicemember” to purchase a rifle or shotgun, despite being under

  21. FLA. STAT. § 790.065(13). This is a far cry from a “blanket ban.” (Pls.’ Am.

  Compl. ¶ 4.)

II.     SOCIAL SCIENCE AND LEGISLATIVE HISTORY SHOW THAT
        SECTION 13 EASILY SURVIVES INTERMEDIATE SCRUTINY.

                 In the Second Amendment context, a court must uphold a law under

  intermediate scrutiny if it is “substantially related to an important governmental

  objective.” GeorgiaCarry.Org, Inc., 788 F.3d at 1328 (quoting Heller II, 670 F.3d

  at 1258).      To “assess[] the fit between the challenged regulation and the

  government’s asserted objective,” courts may consider “empirical data” and

  legislative history. Id.; see Pena v. Lindley, 898 F.3d 969, 979 (9th Cir. 2017).

  Importantly, a court evaluating a law’s constitutionality “must accord substantial

  deference to the predictive judgments of [the legislature]” and is “not at liberty to

  substitute [its] judgment for the reasonable conclusion of a legislative body.” Turner

  Broad. Sys., Inc. v. F.C.C., 520 U.S. 180, 195, 212 (1997) (quoting Turner Broad.

  Sys., Inc. v. F.C.C., 512 U.S. 622, 665 (1994)).
                                           -12-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 16 of 34



             Here, neuroscience and social science show that 18-to-20-year-olds are

at higher risk of violence due to their developing adolescent brains. Furthermore,

the legislative history of the Act confirms that the Florida Legislature was motivated

by the paramount governmental interest of ensuring public safety, including school

safety. Alford v. Walton County, 2017 WL 8785115, at *7 (N.D. Fla. Nov. 22, 2017)

(“It is well-settled that public safety is a significant interest.”). Thus, the empirical

evidence and the legislative history confirm that the Act’s minimum-age provision

is more than “substantially related” to the Legislature’s public safety objective.

      A.     Scientific Research Confirms That Section 13 Is a Data-Driven
             Solution to Promote Public Safety by Reducing Gun Violence.

             Neuroscience and social science research confirm that 18-to-20-year-

olds with easy access to firearms pose a substantial risk to themselves and others,

and that the Legislature acted appropriately to craft a tailored solution to address that

risk. The Fifth Circuit, Seventh Circuit, and a district court in the Fourth Circuit

have relied on this research in rejecting challenges similar to the one here.18 This

Court should do the same.




18
      See Nat’l Rifle Ass’n, 700 F.3d at 210 n.21; Horsley v. Trame, 808 F.3d 1126,
1133 (7th Cir. 2015); Hirschfeld, 2019 WL 4923955 at *9.

                                          -13-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 17 of 34




             1.     Eighteen-to-Twenty-Year-Old Minors Are Generally More
                    Impulsive Than Older Cohorts.

             The scientific literature is clear that the human brain does not finish

developing until the mid-to-late twenties.19 The last part of the brain to mature is

the prefrontal cortex, which is responsible for impulse control, judgment, and long-

range planning.20 The prefrontal cortex matures well after the limbic system, which

controls basic emotions like fear, anger, and pleasure. This delay results in a period

of reduced self-control and decision making in the late teens and early twenties.21

As a result, 18-to-20-year-olds are prone to take risks and deprioritize long-term




19
      Adam Winkler et al., There’s a Simple Way to Reduce Gun Violence: Raise
the Gun Age, WASH. POST (Jan. 6, 2016), https://www.washingtonpost.com/
posteverything/wp/2016/01/06/there-a-simple-way-to-fight-mass-shootings-raise-
the-gun-age/?utm_term=.e8adc7e6c1da (“The scientific literature over the past two
decades has demonstrated repeatedly that the brain does not fully mature until the
mid-to-late 20s.”).
20
      Id.; see also Mariam Arain et al., Maturation of the Adolescent Brain, 9
NEUROPSYCHIATRIC DISEASE AND TREATMENT 449, 453, 456 (2013) (“Behavioral
control requires a great involvement of cognitive and executive functions. These
functions are localized in the prefrontal cortex, which matures independent of
puberty and continues to evolve up until 24 years of age.”).
21
         Arain, supra note 20, at 453 (“[S]tudies involv[ing] comparing a teen brain to
an adult brain determined that adolescents’ prefrontal cortices are used less often
during interpersonal interactions and decision making than their adult counterparts
. . . . Thus, an understanding of how the limbic system and the prefrontal cortex are
used has provided a partial explanation for certain characteristics of adolescents and
adolescent behaviors, such as quickness to anger, intense mood swings, and making
decisions on the basis of ‘gut’ feelings.”).

                                         -14-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 18 of 34



outcomes. See Nat’l Rifle Ass’n, 700 F.3d at 210 n.21 (“[M]odern scientific research

supports the commonsense notion that 18-to-20-year-olds tend to be more impulsive

than young adults aged 21 and over.”); id. (quoting submission from the American

Medical Association: “The brain’s frontal lobes are still structurally immature well

into late adolescence, and the prefrontal cortex is ‘one of the last brain regions to

mature.’    This, in turn, means that ‘response inhibition, emotional regulation,

planning and organization . . . continue to develop between adolescence and young

adulthood.’”); Horsley, 808 F.3d at 1133 (“The evidence now is strong that the brain

does not cease to mature until the early 20s in those relevant parts that govern

impulsivity, judgment, planning for the future, foresight of consequences, and other

characteristics that make people morally culpable.” (quoting Declaration of Ruben

C.       Gur,     Ph.D.,     http://www.americanbar.org/content/dam/aba/publishing/

criminal_justice_section_newsletter/crimjust_juvjus_Gur_affidavit.authcheckdam.

pdf)).

                In addition, minors are uniquely prone to negative emotional states.22

These negative states are “frequent,” and adolescents’ responses to them “tend to




22
      Leah H. Somerville et al., A Time of Change: Behavioral and Neural
Correlates of Adolescent Sensitivity to Appetitive and Aversive Environmental
Cues, 72 BRAIN AND COGNITION 124, 125 (2010).

                                          -15-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 19 of 34



be more intense, variable and subject to extremes relative to adults.”23 Scientists

have reasoned that “[f]eeling sad, depressed, or hopeless may be associated with the

heightened rates of affective disorders, attempted and completed suicide, and

addiction also observed during adolescence.”24 Because their limbic systems have

matured while their cerebral cortexes are still developing, minors are also more

prone to act on aggressive negative emotions, e.g., rage, when confronted by a

stressful situation.25

              Because their brains are still developing, 18-to-20-year-olds are at a

higher risk of violence when they have unfettered access to firearms. See, e.g.,

Michael Dreyfuss et al., Teens Impulsively React Rather Than Retreat from Threat,

36 DEVELOPMENTAL NEUROSCIENCE 220, 220 (2014) (“Adolescents commit more

crimes per capita than children or adults in the USA and in nearly all industrialized

cultures. Their proclivity toward . . . risk taking has been suggested to underlie the



23
       Id. at 125.
24
       Id.; see also Richard A. Friedman, Why Are Young Americans Killing
Themselves? Suicide is now their second-leading cause of death, N.Y. TIMES (Jan.
6, 2020), https://www.nytimes.com/2020/01/06/opinion/suicide-young-people.html
?action=click&module=Opinion&pgtype=Homepage (“While young people are
generally physically healthy, they are psychiatrically vulnerable. Three-quarters of
all the mental illness that we see in adults has already occurred by age 25.”).
25
      Arain, supra note 20, at 458 (“The adolescent brain is structurally and
functionally vulnerable to environmental stress.”).

                                        -16-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 20 of 34



inflection in criminal activity observed during this time.”). Indeed, educational

institutions serving this age group—such as colleges and military academies, which

arguably admit only the most responsible young adults—recognize this risk. See,

e.g., U.S. Military Academy Regulation 190-3 at § II.1-6(b)(1) (“No pistols or

handguns may be registered or carried by anyone under the age of twenty-one (21)

to include Cadets.”) (on file with counsel); Matthew Miller et al., Guns and Gun

Threats at College, 51 J. AM. COLL. HEALTH 57, 64 (2002) (“[O]ur findings also

suggest that students who report having guns at college disproportionately engage

in behaviors that put themselves and others at risk for injury.”).

             2.     Eighteen-to-Twenty-Year-Olds Are Disproportionately Likely to
                    Commit Violent Crimes, Including Homicide, by Firearm.

             Eighteen-to-twenty-year-olds account for a disproportionate share of

violent crimes and homicides—both as victims and as perpetrators. The statistics

are stark:

            Arrests for homicide, rape, and robbery are highest among 18-to-20-
             year-olds.26




26
      U.S. Department of Justice, Crime in the United States, Arrests, by Age, 2017,
at Table 38, https://ucr.fbi.gov/crime-in-the-u.s/2017/crime-in-the-u.s.-2017/topic-
pages/tables/table-38.

                                         -17-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 21 of 34




           Though 18-to-20-year-olds make up under 5% of the population, they
            account for over 15% of homicide and manslaughter arrests.27
            Moreover, FBI data suggests that this age group accounts for 17% of
            known homicide offenders.28

           This general pattern has persisted over time. The following chart,
            showing homicide offending rate by age in 2009, vividly illustrates the
            disproportionate share of homicides committed by minors that year:29




27
       Id.; U.S. Census Bureau, Current Population Reports, Population Projections
of the United States by Age, Sex, Race, and Hispanic Origin: 1995 – 2050 at 76,
available at https://www.census.gov/prod/1/pop/p25-1130/p251130.pdf.
28
      Calculated using data from the FBI’s Supplementary Homicide Reports and
US Census Bureau. Uniform Crime Reporting Program: Supplementary Homicide
Reports (SHR), Washington, DC: Department of Justice, Federal Bureau of
Investigation; US Census Bureau Population Estimates.
29
      Daniel W. Webster et al., The Case for Gun Policy Reforms in America, JOHNS
HOPKINS CTR. FOR GUN POLICY & RESEARCH 1, 5 (2012), https://www.jhsph.edu/
research/centers-and-institutes/johns-hopkins-center-for-gun-policy-and-research/
publications/WhitePaper020514_CaseforGunPolicyReforms.pdf.

                                      -18-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 22 of 34




            “Firearm homicides and violent crimes disproportionately involve
             individuals under age 21, both as perpetrators and as victims.”30

             3.    Eighteen-to-Twenty-Year-Olds Attempt Suicide at
                   Disproportionately High Rates and Access to Firearms
                   Increases the Likelihood and Lethality of Those Suicide
                   Attempts.

             Suicide risk “increase[s] steeply during the first few years after” an

individual’s first contact with psychiatric services,31 and many major psychiatric

conditions first develop in adolescence.32 Data from the Centers for Disease Control

and Prevention show that suicide accounts for a higher percentage of deaths for 15-

to-24-year-olds than for any other age group.33 Indeed, suicide is the second-most


30
       RAND Corporation, The Science of Gun Policy: A Critical Synthesis of
Research Evidence on the Effects of Gun Policies in the United States 1, 145 (2018);
see also People v. Fields, 24 N.E.3d 326, 344 (Ill. App. Ct. 2014) (“We also note
that the 18-to-20-year-old age group is more likely to be directly interacting with
and, thus, endangering juveniles under 18 years of age.”).
31
      Merete Nordentoft et al., Absolute Risk of Suicide After First Hospital Contact
in Mental Disorder, 68 ARCHIVES OF GENERAL PSYCHIATRY 1058, 1061 (2011).
32
       See Tomáš Paus et al., Why Do Many Psychiatric Disorders Emerge During
Adolescence?, 9 NATURE REVIEWS NEUROSCIENCE 947, 952 (2008) (“Anxiety
disorders, bipolar disorder, depression, eating disorder, psychosis (including
schizophrenia) and substance abuse all most commonly emerge during
adolescence.”); Mental Health Disorder Statistics, JOHNS HOPKINS MEDICINE,
https://www.hopkinsmedicine.org/health/ wellness-and-prevention/mental-health-
disorder-statistics (explaining that schizophrenia typically “first appears in men
during their late teens or early twenties”) (last visited Jan. 23, 2020).
33
       Centers for Disease Control and Prevention, Web-based Injury Statistics
Query and Reporting System (WISQARS), Leading Cause of Death Reports,
https://webappa.cdc.gov/sasweb/ncipc/leadcause.html.

                                        -19-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 23 of 34



common cause of death among 18-to-20-year-olds.34

             “Access to firearms is a key risk factor for suicide”35 because firearm

suicide is the method with the highest fatality rate: 85% of Americans who attempt

suicide with a firearm die from the attempt.36 By contrast, only 4% of suicide

attempts by other means are fatal.37 Because most do not keep attempting suicide—

more than 90% of people who survive a suicide attempt do not later die by

suicide38—the involvement of a firearm in a minor’s or other person’s suicide

attempt is a dispositive factor in whether the person dies or recovers.

             Eighteen-to-twenty-year-olds are particularly at risk for suicides

involving long guns. Of suicides where the firearm type is known, most adults are




34
      Id.
35
       American Public Health Association, Reducing Suicides by Firearms (2018),
https://www.apha.org/policies-and-advocacy/public-health-policy-
statements/policy-database/2019/01/28/reducing-suicides-by-firearms.
36
      Matthew Miller et al., Suicide Mortality in the United States: The Importance
of Attending to Method in Understanding Population-Level Disparities in the
Burden of Suicide, 33 ANN. REV. PUB. HEALTH 393, 397 (2012).
37
        Id. In 2001, there were 333,765 non-firearm suicide attempts and 13,753
fatalities. Id.
38
      Id. at 402-03.

                                         -20-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 24 of 34



twice as likely to die by handgun suicide as they are by long gun suicide.39 But 18-

to-20-year-olds are much more likely to die by long gun suicides than other groups,

likely at least in part because, in other states and in Florida prior to the effective date

of the Act, they have had easier access to long guns compared to handguns.40 A

recent study found that, while handguns are used in most suicides, long gun use is

relatively higher among adolescents compared with adults.41 In fact, 18- and 19-

year-olds are the only groups more likely to die by long gun suicide than handgun

suicide.42 Long guns pose a unique risk to the 18-to-20-year-old age group. The

Act’s age restriction addresses this risk.

             4.     State-Level Gun Control Measures, Including Age Restrictions,
                    Are Effective.

             Studies also show that Section 13 is substantially related to Florida’s

safety objectives. See GeorgiaCarry.Org, Inc., 788 F.3d at 1328 (quoting Heller II,




39
      Thomas J. Hanlon et al., Type of Firearm Used in Suicides: Findings from 13
States in the National Violent Death Reporting System, 2005–2015, 65 J.
ADOLESCENT HEALTH 366, 367 (2019).
40
       See infra Section II.B. (discussing federal restrictions on 18-20-year-olds’
ability to purchase handguns, but not long guns).
41
      Id.
42
      Centers for Disease Control and Prevention, Wide-ranging Online Data for
Epidemiologic     Research    (WONDER),        https://wonder.cdc.gov/controller/
datarequest?stage=search&action=current.

                                           -21-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 25 of 34



670 F.3d at 1258). Studies have found a connection between age restrictions such

as Section 13’s and a decline in firearm-related adolescent deaths, especially suicides

and unintentional shootings. For instance, an August 2004 study found that state

laws raising the minimum legal age to purchase a handgun to 21 were associated

with a nine percent decline in firearm suicide rates among 18-to-20-year-olds.43 A

survey of convicted gun offenders in 13 states also found that 17% of the offenders

would have been prohibited from obtaining firearms at the time of the crime if the

minimum legal age in that state had been 21 years, a finding that, according to the

authors, “underscore[d] the importance of minimum-age restrictions.”44

             State gun control measures more generally have also proven effective

in reducing gun violence among young people, including in the 18-to-20-year-old

range. An August 2019 study examined the 21,241 firearm-related deaths among

U.S. children from 2011 to 2015. Eighteen-to-21-year-olds made up more than half

of these deaths (68.7%). But state laws make a difference: the study found that every

10-point increase in a score measuring the strictness of a state’s gun control laws

“decreases the firearm-related mortality rate in children by 4%” in its fully adjusted


43
      Daniel W. Webster et al., Association between Youth-Focused Firearm Laws
and Youth Suicides, 292 JAMA 594, 598 (2004).
44
      Katherine A. Vittes et al., Legal Status and Source of Offenders’ Firearms in
States with the Least Stringent Criteria for Gun Ownership, 19 INJURY
PREVENTION 26, 29-30 (2013).

                                         -22-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 26 of 34



model.45 Another study published in August 2019 examined states using the same

gun-law scores and found that the quartile of states with the strictest laws “have an

annual pediatric firearm mortality rate of 2.563 per 100,000 [children aged 0-to-19-

years-old] compared with states in the lowest quartile [with the least strict laws],

where the mortality rate is almost twice as high at 5.005 per 100,000.”46

             Finally, research demonstrates that most mass shooters obtain their

weapons lawfully. In a report examining active shootings from 2000 to 2013, the

FBI concluded that “only very small percentages [of shooters] obtain[ed] a firearm

illegally,”47 indicating that these perpetrators are seeking easy access to weapons and

are not necessarily sophisticated participants in the firearms black market.

Lawmakers therefore can, and should, assume that restricting access to long guns

will deter criminal use of long guns—precisely the type of reasonable assumption




45
     Monika K. Goyal et al., State Gun Laws and Pediatric Firearm-Related
Mortality, 144 PEDIATRICS No. 2, at 3 & tbl. 1 (2019).
46
      Sriraman Madhavan et al., Firearm Legislation Stringency and Firearm-
Related Fatalities Among Children in the US, 229 J. AM. COLLEGE SURGEONS 150,
152 (2019).
47
      U.S. Dep’t of Justice, Federal Bureau of Investigation, A Study of the Pre-
Attack Behaviors of Active Shooters in the United States Between 2000 and 2013, at
7 (June 2018), https://www.fbi.gov/file-repository/pre-attack-behaviors-of-active-
shooters-in-us-2000-2013.pdf/view.

                                         -23-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 27 of 34



that underlies virtually all laws aimed at regulating dangerous products. 48 Accord,

e.g., Nat’l Paint & Coatings Ass’n v. City of Chicago, 45 F.3d 1124, 1128-29 (7th

Cir. 1995) (“Legislatures often enact laws that reduce but cannot eliminate the

effects of movements across municipal and state borders.”).

      B.    Legislative History Demonstrates That Section 13 Is a
            Commonsense and Evidence-Based Response to a Grave Public
            Safety Risk.

            Section 13’s legislative history shows that the Florida Legislature

sought to address the public safety risk of 18-to-20-year-olds purchasing firearms.

Courts routinely consult legislative history to determine whether a challenged

regulation survives intermediate scrutiny. See, e.g., Craig v. Boren, 429 U.S. 190,

197, 200 n.7 (1976) (applying intermediate scrutiny and noting that “statutory

history materials” would have helped the Court to determine the government

objectives served by the challenged law); Jackson, 746 F.3d at 968-69 (reviewing

“legislative history” to “define the governmental interest” and “determine whether

it is substantial”); United States v. Chapman, 666 F.3d 220, 226 (4th Cir. 2012)

(finding, while applying intermediate scrutiny, that “the government identifies


48
      Indeed, the Florida Legislature considered the fact that the weapon employed
against students and teachers at Marjory Stoneman Douglas High School was one of
many that Cruz had purchased legally since turning 18. Florida Senate Bill Analysis
of SB 7026 at 4 (“[T]he Parkland shooter began legally buying firearms, including
the one used during the Valentine’s Day shooting, on or around his eighteenth
birthday.”) (emphasis added).

                                       -24-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 28 of 34



reducing domestic gun violence as the substantial governmental objective of [the

challenged law]. [The challenged law]’s legislative history is fully consistent with

this position.”).

              In enacting Section 13, the Florida Legislature was careful to strike a

constitutional balance.49 It noted that “there is a need to comprehensively address

the crisis of gun violence, including, but not limited to, gun violence on school

campuses,” and that the Act would achieve this end by “provid[ing] law

enforcement, the courts, and schools with the tools to enhance public safety.”50

              In particular, as discussed above, a large body of neuroscience and

social science research supports the Legislature’s conclusion that Section 13 would

promote “public safety.” See supra Section II.A. As the Legislature noted, federal

law already prohibits Federal Firearm Licensees (“FFLs”) from selling handguns to

a person less than 21 years of age.51 And as to the two respects in which the Act

supplements federal law—(i) prohibiting 18-to-20-year-olds from purchasing all


49
       In fact, the Florida Legislature expressly considered the two-step framework
when it crafted and debated Section 13, highlighting that “overbroad prohibitions on
gun possession have been struck down, but more narrowly tailored
restrictions . . . have been upheld.” See Florida Senate Bill Analysis of SB 7026 at
3.
50
       Id. at 1, 4.
51
      Id. at 12; see 18 U.S.C. § 922(b)(1). Notably, this restriction was recently
upheld in the face of a similar challenge. Hirschfeld, 2019 WL 4923955 at *1.

                                        -25-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 29 of 34



firearms (not just handguns) and (ii) prohibiting purchases from anyone (not just

federal firearms licensees, or “FFLs”)—the Florida Legislature amply justified the

substantial connection to public safety.

             First, the Florida Legislature noted that Parkland shooter Cruz was 19

years old, and that he “used an AR-15 semi-automatic rifle during the shooting spree,

the same type of firearm used during the Sandy Hook shooting and the Pulse

Nightclub shooting in Orlando that left 49 dead and 53 injured on June 12, 2016.”52

Moreover, the Legislature emphasized that Cruz “began legally buying firearms,

including the one used [at Parkland], on or around his eighteenth birthday” and that

“he had collected at least seven rifles [since] that time.”53 In light of long guns’ role

in recent mass shootings, including when the shooters were 18-to-20-year-olds, the

Florida Legislature determined (correctly) that prohibiting both handgun and long

gun purchases by individuals in that age group was a justifiable means to promote

public safety.

             Second, as to the Act’s prohibition on purchasing firearms from anyone

(not just FFLs), the Florida Legislature explained the unique risks associated with

firearm purchase from private sellers. While an FFL “is licensed by the Federal



52
      Florida Senate Bill Analysis of SB 7026 at 3.
53
      Id. at 4 (emphasis added).

                                           -26-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 30 of 34



Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) to sell or transfer a

firearm,” “[a] private citizen does not necessarily have to follow the processes

required of FFLs.”54 The Florida Legislature further explained that, while “[an] FFL

must have [Florida Department of Law Enforcement] conduct a background check

for all firearm purchases and deliveries and wait 3 days between the purchase and

delivery of [the firearm,] a person conducting a private transaction is not subject [to]

these requirements.”55 Firearm purchases from private, unlicensed sellers raise

unique public safety risks compared with purchases from FFLs.

             Together with the neuroscience and social science summarized above,

the legislative history confirms that the Act’s minimum-age provision is more than

“substantially related” to the “important governmental objective” of public safety.

GeorgiaCarry.Org, Inc., 788 F.3d at 1328 (quoting Heller II, 670 F.3d at 1258).

                                   CONCLUSION

             One week after the tragic shooting at Marjory Stoneman Douglas High

School, Governor Scott committed to take action to address mass shootings,

including by raising the minimum age to purchase a firearm.56 His message was




54
      Id. at 6.
55
      Id. at 6-7.
56
      Sterling, supra note 6.

                                         -27-
     Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 31 of 34



simple: “We must take care of our kids.”57 That imperative has been echoed by

thousands of students and citizens across the country who have asked their leaders

to enact commonsense measures, like Section 13, which enjoy broad public support

and have extraordinary potential to save lives. Plaintiffs, in contrast, ask this Court

to step in and strip legislatures of their power to respond. Nothing in the Second

Amendment requires that result. As Judge Wilkinson, speaking for the Fourth

Circuit, said: “This is serious business. We do not wish to be even minutely

responsible for some unspeakably tragic act of mayhem because in the peace of our

judicial chambers we miscalculated as to Second Amendment rights.”58

                                    *     *      *

             Section 13 of the Marjory Stoneman Douglas High School Public

Safety Act is a bipartisan, commonsense, calibrated, and data-driven solution with

enormous potential to save lives that does not substantially burden Second

Amendment rights.




57
      Id.; see also Shooting Incident Graphs, THE K-12 SCHOOL SHOOTING
DATABASE, https://www.chds.us/ssdb/incidents-by-year/ (last visited Jan. 23, 2020)
(recording 368 shootings on school campuses from 2015-2019).
58
      United States v. Masciandaro, 638 F.3d 458, 475 (4th Cir. 2011).

                                         -28-
   Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 32 of 34



Dated: January 23, 2020               Respectfully submitted,

                                      /s/ J. Adam Skaggs
Of Counsel for Amicus Curiae Giffords J. Adam Skaggs
Law Center to Prevent Gun Violence:   NYS Bar No. 4211173
                                      GIFFORDS LAW CENTER TO
Hannah Shearer                        PREVENT GUN VIOLENCE
Hannah Friedman                       223 West 38th St. # 90
GIFFORDS LAW CENTER TO                New York, NY 10018
PREVENT GUN VIOLENCE                  (917) 680-3473
268 Bush St. # 555                    askaggs@giffords.org
San Francisco, CA 94104
(415) 433-2062                        Counsel for Amici Curiae Giffords Law
                                      Center to Prevent Gun Violence,
Robert A. Sacks                       Brady, Team ENOUGH, Orange
Leonid Traps                          Ribbons for Gun Safety, and March
Angela N. Ellis                       For Our Lives Action Fund
Jackson Froliklong
Rachel H. VanGelder
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, NY 10004-2498
(212) 558-4000


Of Counsel for Amici Curiae Brady
and Team ENOUGH:

Jonathan Lowy
Kelly Sampson
BRADY
840 First Street, NE, Suite 400
Washington, DC 20002
(202) 289-7319




                                    -29-
    Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 33 of 34




                         CERTIFICATE OF SERVICE

             I hereby certify that on January 23, 2020, I electronically filed the

foregoing with the Clerk of the Court using the Court’s CM/ECF filing system,

which will send notification of electronic filing (NEF) to all counsel of record.

                                                /s/ J. Adam Skaggs
                                                J. Adam Skaggs
                                                NYS Bar No. 4211173
                                                GIFFORDS LAW CENTER TO
                                                PREVENT GUN VIOLENCE
                                                223 West 38th St. # 90
                                                New York, NY 10018
                                                (917) 680-3473
                                                askaggs@giffords.org

                                                Counsel for Amici Curiae Giffords Law
                                                Center to Prevent Gun Violence, Brady,
                                                Team ENOUGH, Orange Ribbons for
                                                Gun Safety, and March For Our Lives
                                                Action Fund
    Case 4:18-cv-00137-MW-CAS Document 79 Filed 01/24/20 Page 34 of 34




                    CERTIFICATE OF COMPLIANCE

           I certify that the foregoing brief of Amici Curiae Giffords Law Center

to Prevent Gun Violence, Brady, Team ENOUGH, Orange Ribbons for Gun Safety,

and March For Our Lives Action Fund contains 6670 words.

                                            /s/ J. Adam Skaggs
                                            J. Adam Skaggs
                                            NYS Bar No. 4211173
                                            GIFFORDS LAW CENTER TO
                                            PREVENT GUN VIOLENCE
                                            223 West 38th St. # 90
                                            New York, NY 10018
                                            (917) 680-3473
                                            askaggs@giffords.org

                                            Counsel for Amici Curiae Giffords Law
                                            Center to Prevent Gun Violence, Brady,
                                            Team ENOUGH, Orange Ribbons for
                                            Gun Safety, and March For Our Lives
                                            Action Fund
